DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrichs et al. (20120259378).
Regarding claim 1, Heinrichs discloses an apparatus (see abstract, fig.2A-B element 200, paragraph [0067] and it description), comprising: (a) a mat member (see fig.2A element 102, paragraph [0067] and it description); (b) a scale physically secured to said mat member and having an electrical output (see fig.2A elements 202, 102, paragraphs [0067-0068] and it description); (c) an electronic circuit receiving the input of said scale (see fig.2A-B, elements 204, 202, paragraph [0067] and it description); and (d) a display for displaying a weight measured by said scale (see fig.2A element 114, paragraphs [0073-0074] and it description). 
Regarding claim 5, Heinrichs further discloses (f) a wireless interface for allowing control of said electronic circuit by a smart device (see fig.1, element 108/110, paragraph [0050] and its description).
Regarding claim 6, Heinrichs further discloses said wireless interface is Bluetooth ® (see paragraph [0061]).
Regarding claim 7, Heinrichs further discloses said wireless interface is a Wi-Fi interface (see paragraph [0061]).
Regarding claim 9, Heinrichs further discloses said scale comprises first and second rigid members, said first and second rigid members being positioned in facing spaced relationship to each other, and wherein said sheet member comprises a bottom sheet member and a top mat member (see fig.2, paragraphs [0067-0072] and its description).
Regarding claim 10, Heinrichs further discloses said mat member further comprises a cushion member disposed between said bottom sheet member and said top sheet member, said cushion member defining cutouts for said scale (see fig.2, paragraphs [0018], [0079-0082] and its description).
Regarding claim 16, Heinrichs further discloses said electronic circuit is programmed to receive weight information from said scale, and wherein said electronic circuit includes non-volatile memory programmed to apply an artificial intelligence algorithm to said weight information from said scale, and in response thereto generate, at intervals and time, activity and dietary suggestions (see fig.2A element 114, paragraphs [0005-0007], [0063], [0073-0074] and it description).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrichs et al. (20120259378).
Regarding claim 4, Heinrichs discloses an apparatus comprises more than a pair of transducers (see fig.2, element 202s, paragraphs [0067-0072] and it description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the position of transducers in order to support the customer’s request.
Regarding claim 8, Heinrichs further discloses said electronic circuit is displaced from said scale (see fig.2A element 114, paragraphs [0073-0074] and it description). Heinrichs does not clarify the size of display greater than 20 cm. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of display in order to support the customer’s request.
Allowable Subject Matter
Claims 2-3 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Application/Control Number: 16/994,026 Page 11 Art Unit: 2647 more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    180
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647